Citation Nr: 0503502	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-23 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lumbar strain including as secondary to a service-connected 
left ankle disorder.  

2.  Entitlement to service connection for major depression, 
including as secondary to a service-connected left ankle 
disorder.  

3.  Entitlement to service connection for chemical 
dependency, including as secondary to a service-connected 
left ankle disorder.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from June 1987 to April 1992.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).

The issues of service connection for a low back disorder, 
depression and chemical dependency, all including as 
secondary to a service-connected left ankle disorder, are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.  


FINDINGS OF FACT

1.  In February 2000, the RO determined that new and material 
evidence had not been submitted with which to reopen a claim 
of entitlement to service connection for a low back disorder, 
and denied the claim as secondary to a service-connected 
disability.  The RO notified the veteran of that decision, 
and he did not perfect a timely appeal.

2.  Since the February 2000 rating action, evidence bearing 
directly and substantially on the claim of entitlement to 
service connection for a left ankle disorder, including on a 
secondary basis, which relates to an unestablished fact, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim, has been submitted.



CONCLUSIONS OF LAW

1.  The February 2000 RO decision that determined that new 
and material evidence had not been submitted with which to 
reopen a claim of entitlement to service connection for a low 
back disorder and also denied the claim as secondary to a 
service-connected left ankle disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200 (2004).

2.  New and material evidence has been received, and the 
claim for service connection for a low back disorder, 
directly and as secondary to a service-connected left ankle 
disorder, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Pertinent Law and Regulations

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for certain chronic diseases 
such as arthritis may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection for a disability may be established based 
on aggravation of disease or injury which preexisted service 
when there is an increase in disability during service unless 
the increase is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2004).  
Establishing service connection for a disability based on 
aggravation requires (1) evidence sufficient to show that a 
disease or injury preexisted service; (2) evidence showing an 
increase in disability during service sufficient to raise a 
presumption of aggravation of the disability; and (3) an 
absence of clear and unmistakable evidence to rebut the 
presumption of aggravation which may include evidence showing 
that the increase in severity was due to the natural progress 
of the disability.  38 C.F.R. § 3.306(b) (2004).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2004).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

New and Material Evidence

A decision of a duly constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2004).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority. Id.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
C.F.R. §§ 3.160(d), 20.1103 (2004).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence. 38 U.S.C.A. § 5108 (West 2002).  New evidence is 
defined as existing evidence not previously submitted to 
agency decision makers.  Material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  When determining whether a claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  

B.  Legal Analysis

The veteran maintains that new and material evidence has been 
submitted with which to reopen and grant his claim of 
entitlement to service connection for his low back injury.  

In a February 2000 decision, the RO determined that new and 
material evidence had not been submitted with which to reopen 
the claim of entitlement to service connection for a low back 
condition, including as secondary to the service-connected 
left ankle.  The Board notes that the veteran had presented a 
new theory, that of service connection on a secondary theory, 
at that time.  Regardless, the veteran did not perfect an 
appeal of the February 2000 rating decision.  The February 
2000 rating action represents the most recent final decision 
regarding this claim.  See 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.1103.  Accordingly, the Board must review the 
evidence submitted since the 2000 decision in order to 
ascertain whether new and material evidence has been 
submitted addressing the critical inquiry of whether the 
veteran's claimed low back disorder is related to service or 
the service-connected left ankle.  

Since the February 2000 rating action, the veteran has 
submitted statements from Lee F. Winkler, M.D., one of which 
was dated in May 2002.  Dr. Winkler has opined that the 
veteran has a low back disorder that was caused by his 
service-connected ankle disorder.  

The Board concludes that new and material evidence has been 
received.  With respect to the May 2002 statement of Dr. 
Winkler, it is medical opinion evidence relating the low back 
condition to the service-connected left ankle.  This is an 
unestablished fact.  There is some dispute as to the basis 
for this statement, but the credibility is to be presumed for 
the purpose of determining new and material evidence.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, 
the evidence is new and material and affords a basis under 
which to reopen the claim.

The opinion of Dr. Winkler was not previously considered and 
evaluated.  It relates to a critical element of this case, 
unestablished relevant fact, whether a back disorder was 
caused by the service-connected left ankle condition.  
Therefore, the evidence is new and material and affords a 
basis under which to reopen the claim.

Accordingly, the Board finds that the evidence received 
subsequent to the last final decision is new and material and 
serves to reopen the veteran's claim for service connection 
for a low back disorder, including as secondary to a service-
connected left ankle disorder.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2004).


ORDER

New and material evidence having been submitted, the claim 
for service connection for a low back disorder, to include as 
secondary to a service-connected left ankle disorder, is 
reopened.  To that extent only, the claim is granted.  


REMAND

Having reopened the low back claim, the Board finds that 
additional development is required in order to comply with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000).  Moreover, in order to 
reconcile the medical evidence in all three claims, further 
medical opinion evidence is necessary.  

VA has a duty to inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; about the information and evidence that VA will 
seek to provide; about the information and evidence the 
claimant is expected to provide; and to request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Dr. Winkler has urged that there is a relationship 
between the left ankle and the low back, depression and 
chemical dependence.  He should be contacted and asked to 
provide any medical records which he relied upon in arriving 
at his opinion as to a relationship between the service-
connected left ankle and the three issues on appeal.  Any 
additional VA and private outpatient and hospitalization 
records should also be sought.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Appropriate specialist examination(s) should be 
requested in order to determine whether any current low back 
disorder, depression and or chemical dependency are related 
to service.  This opinion(s) should be based on a thorough, 
documented review of the claims folder.  (It is unclear 
whether Dr. Winkler reviewed all pertinent medical records 
prior to issuing his opinion.)  The examiner should reconcile 
any disparate medical opinions in the file.  (As to the low 
back, attention is directed to the opinion of Dr. Winkler 
dated in May 2002 and the VA examination in December 1999.)  

The Board cannot accomplish this development, and must remand 
the matters for development and consideration of the evidence 
by the RO, and VCAA compliance.  

Accordingly, the case is REMANDED for the following:

1.  Review the claims file and ensure that 
all VCAA notice and duty to assist 
obligations have been satisfied.  
Specifically, (1) inform the appellant about 
the information and evidence not of record 
that is necessary to substantiate the claim; 
(2) inform the appellant about the 
information and evidence that VA will seek to 
provide on his behalf; (3) inform the 
appellant about the information and evidence 
he is expected to provide; and (4) request or 
tell the appellant to provide any evidence in 
his possession that pertains to the claims. 

2.  Ask the veteran to identify any 
additional VA and non-VA health care 
providers who have treated him for his low 
back disorder, depression and chemical 
dependence.  Make arrangements to obtain 
these records.  

3.  Contact Dr. Winkler and request that he 
provide copies of his records of the veteran 
and that he provide a statement as to the 
evidence he relied upon in concluding the 
veteran's low back disorder, chemical 
dependence and depression are due to his 
service-connected low back disability.  

4.  Once the foregoing development has been 
accomplished to the extent possible, and the 
medical records have been associated with the 
claims file, request that the veteran be 
afforded an appropriate examination(s) to 
determine whether it is at least as likely as 
not that any current low back, chemical 
dependence, or depression are at least as 
likely as not related to service or 
proximately due to the service-connected left 
ankle.  The examiner(s) is/are asked to 
reconcile, if possible, the opposing evidence 
of record.  

The claims file must be made available to and 
reviewed by the examiner(s) prior to the 
requested examination(s).  The examiner(s) 
should indicate in the report(s) if the 
claims file was reviewed.  

The examiner(s) must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.  

5.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do not 
include adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  38 C.F.R. § 
4.2 (2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Readjudicate the appellant's claims, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a result 
of this remand.  If the benefits sought on 
appeal remain denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


